                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DEVERY DAVIS and CLIFTON      §                     CIVIL ACTION NO. 4:20-cv-00724
HUMPHREY, INDIVIDUALLY AND    §
ON BEHALF OF ALL OTHERS       §
SIMILARLY SITUATED,           §
                              §
     Plaintiffs               §
                              §
v.                            §
                              §
FIVE OAKS ACHIEVEMENT         §                     COLLECTIVE ACTION
CENTER, LLC d/b/a FIVE OAKS   §
ACHIEVEMENT CENTERS;          §
WHISPERING HILLS ACHIEVEMENT §
CENTER, LLC d/b/a WHISPERING  §
HILLS ACHIEVEMENT CENTER; and §
NORTH FORK EDUCATIONAL        §
CENTER, LLC d/b/a NORTH FORK  §
EDUCATIONAL CENTER            §
                              §
     Defendants.              §


                          PLAINTIFFS’ NOTICE OF FILING
                     NOTICE OF CONSENT & ATTORNEY CHOICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiffs Devery Davis and Clifton Humphrey hereby file this Notice of Filing showing

Notices of Consent and Attorney Choice forms on behalf of other similarly situated employees,

Gordon Leung-Lo Hing and Quinton Robinson, are being filed herewith on March 24, 2020.

These Notices are attached hereto as Exhibit “1”.




                                                                                   Page 1 of 2
Respectfully submitted,

WASHINGTON & ASSOCIATES, PLLC



By:      /s/   Mickey L. Washington
       MICKEY L. WASHINGTON
       Federal Bar No. 35786
       mw@mickeywashington.com
       KIMBERLY R. BENNETT
       Federal Bar No. 32123
       kbennetttx@earthlink.net
       2019 Wichita Street
       Houston, Texas 77004
       (713) 225-1838
       (713) 225-1866 Fax

       ATTORNEYS FOR PLAINTIFFS and
       ALL OTHERS SIMILIARLY SITUATED




                                  Page 2 of 2
